Citation Nr: 0722412	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  04-01 474	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for service-connected 
plantar callosities of the left foot, currently evaluated as 
10 percent disabling.  


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 




INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision dated in September 2002 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  This claim was later transferred to 
the Louisville, Kentucky RO. 


FINDINGS OF FACT

1.	The veteran in this case served on active duty from May 
8, 1972 to July 18, 1974.

2.	On November 19, 2003, prior to the promulgation of a 
decision by the Board, VA received notification from the 
veteran that a withdrawal of this claim is requested.


CONCLUSION OF LAW

The criteria for withdrawal of this claim by the veteran have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.201 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  

In this matter, the veteran filed a notice of disagreement 
against the September 2002 rating decision that denied his 
claim for an increased rating for his left foot disorder.  
But then, on November 19, 2003, the veteran withdrew this 
claim.  The RO later issued a Statement of the Case including 
this particular issue and certified the particular issue to 
the Board.  The Board later remanded this issue to the RO for 
additional consideration.  

Nevertheless, these actions subsequent to the veteran's 
withdrawal do not vitiate the legal effect of the veteran's 
November 19, 2003 statement.  See e.g. 38 C.F.R. § 20.1100(b) 
(2006) (a remand is a preliminary order and does not 
constitute a decision on the merits by the Board).  As such, 
the veteran has not effected an appeal to the Board of the 
RO's September 2002 denial of his increased rating claim for 
his service-connected left foot disorder.  See 38 C.F.R. 
§ 20.202 (2006).  

The Board may dismiss any claim which fails to allege 
specific error of fact or law.  38 U.S.C.A. § 7105(d)(5) 
(West 2002).  The veteran has clearly withdrawn this claim 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the claim, and it is 
dismissed.


ORDER

The claim is dismissed.



		
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


